Citation Nr: 0525160	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  03-17 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
arthritis of the left hand, on a direct basis and as 
secondary to service-connected deformity with unfavorable 
ankylosis of the right middle finger, limitation of motion, 
right ring finger, residuals of shrapnel wound.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
arthritis of the right hand, on a direct basis and as 
secondary to service-connected deformity with unfavorable 
ankylosis of the right middle finger, limitation of motion, 
right ring finger, residuals of shrapnel wound.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from October 1950 to May 1952.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In June 2005, the veteran 
testified at a Travel Board hearing.  

The issue of whether new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for arthritis of the right hand is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

On June 14, 2005, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
that a withdrawal of his appeal as to the issue of whether 
new and material evidence has been received to reopen the 
claim of entitlement to service connection for arthritis of 
the left hand is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran as to the issue of whether new and material evidence 
has been received to reopen the claim of entitlement to 
service connection for arthritis of the left hand have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection for Arthritis of the Left Hand

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  

On June 14, 2005, the veteran testified at a Travel Board 
hearing.  At that time, the veteran indicated that he was 
limiting his service connection appeal to the right hand.  
Thus, the appeal as to the issue of whether new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for arthritis of the left hand was 
withdrawn.  

In sum, prior to the promulgation of a decision in the 
appeal, the Board received notification from the veteran that 
a withdrawal of his appeal as to the issue of whether new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for arthritis of the left 
hand is requested.  

The veteran has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed as to the issue of whether new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for arthritis of the left 
hand.


REMAND

In June 2001, the veteran filed a claim of service connection 
for arthritis of the hands.  He was thereafter sent a 
Veterans Claims Assistance Act (VCAA) letter.  In a February 
2002 rating decision, the RO determined that the veteran did 
not have arthritis of the hands which was related to his 
service-connected unfavorable ankylosis of the right middle 
finger or to military service.  In February 2002, the veteran 
was notified of this rating decision and of his procedural 
and appellate rights.  In March 2002, a notice of 
disagreement was received.  In November 2002, a statement of 
the case was issued.  In March 2003, a VA Form 9 was 
received.  

In April 2003, the veteran testified at a personal hearing at 
the RO.  In an April 2003 rating decision, the prior denial 
of service connection was confirmed and continued.  

In a May 2003 letter, the veteran was informed that he had 
not perfected his appeal via submitted a timely "notice of 
disagreement."  The Board notes that the RO should have 
stated that a substantive appeal was not timely received.  
Regardless, the record reflects that the appeal was not 
timely.  Thus, the February 2002 rating decision became 
final.  38 U.S.C.A. § 7105 (West 2002).

Thereafter, a notice of disagreement was received as to the 
April 2003 rating decision, a statement of the case was 
issued in June 2003, and a substantive appeal was timely 
received that same month.  

Since there was a final decision of record, the issue on 
appeal is whether new and material evidence has been received 
to reopen the claim of entitlement to service connection for 
arthritis of the right hand; as noted, the left hand issue 
was withdrawn.  

The veteran was not sent a letter with regard to the 
directives of VCAA pertaining to the new claim of whether new 
and material evidence has been received to reopen the claim 
of entitlement to service connection for arthritis of the 
right hand.  In addition, the statement of the case did not 
address the law and regulations pertaining to new and 
material evidence.  

In that regard, the Board notes that the legal standard of 
what constitutes "new and material" evidence was recently 
amended.  This amendment is applicable in the instant case as 
the amendment applies prospectively to claims filed on or 
after August 29, 2001, and this claim was so filed.  See 38 
C.F.R. § 3.156(a).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).

In light of the foregoing, the agency of original 
jurisdiction (AOJ) should undertake the appropriate actions 
to ensure that the directives of VCAA have been followed.  
See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 7-2004 (July 16, 2004); Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App.  April 14, 2005).  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority.  See, 
e.g., Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App.  April 14, 2005).  A notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim, i.e., whether new and material 
evidence has been received to reopen the 
claim of entitlement to service connection 
for arthritis of the right hand, on a 
direct basis and as secondary to service-
connected deformity with unfavorable 
ankylosis of the right middle finger, 
limitation of motion, right ring finger, 
residuals of shrapnel wound; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

4.  The AMC should then consider the issue 
remaining on appeal after the veteran has 
been provided  reasonable opportunity to 
respond to the VCAA letter.  If the issue 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case which 
addresses new and material evidence.  
Thereafter, the case should be returned to 
the Board after compliance with requisite 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


